

116 S4500 IS: Preserving Data in Government Act of 2020
U.S. Senate
2020-08-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4500IN THE SENATE OF THE UNITED STATESAugust 6, 2020Mr. Peters (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo amend title 44, United States Code, to preserve and protect open Government data assets. 1.Short titleThis Act may be cited as the Preserving Data in Government Act of 2020.2.Preserving open Government data assets(a)In generalSubchapter I of chapter 35 of title 44, United States Code, is amended—(1)in section 3502—(A)in paragraph (22), by striking and at the end;(B)in paragraph (23), by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(24)the term open format means a technical format that is not encumbered by restrictions that would impede use or reuse.; and(2)by adding at the end the following:3522.Requirement to preserve open Government data assets(a)In generalExcept as provided under subsection (c), any open Government data asset that is made available to the public for a period of not less than 90 consecutive days shall—(1)remain machine-readable, available in an open format, and part of the worldwide public domain or, if necessary, published with an open license; and(2)not be altered in such a way as to decrease the machine-readable nature of the open Government data asset.(b)Alteration of digital location, format, or content(1)In generalIt shall not be a violation of subsection (a) to alter—(A)the digital location or format of any open Government data asset for the purpose of routine asset maintenance or long-term archiving if the alteration does not decrease the open public accessibility or the machine-readable nature of the open Government data asset; or(B)the contents of any open Government data asset for purposes of updating the open Government data asset or correcting an error in the open Government data asset.(2)Permanence of data after updatesFor purposes of subsection (a), any alteration of the digital location, format, or contents of an open Government data asset under paragraph (1) shall not constitute a renewal of the period for which the open Government data asset has been made available to the public.(3)Record of data changes after updatesAny substantial alteration of the contents of an open Government data asset under paragraph (1) shall be recorded in a log that is made available to the public in an open format along with the open Government data asset.(c)Exceptions(1)Conservation of agency resourcesAn agency may remove an open Government data asset from public availability if—(A)the open Government data asset is available for download on the worldwide public domain for a period of not less than 90 days before the date on which the agency removes the open Government data asset from public availability; (B)the head of the agency determines that the open Government data asset—(i)is too costly to maintain; or(ii)does not provide sufficient value to the public; and(C)not less than 6 months before the date on which the agency removes the open Government data asset from public availability, the agency publishes a notice of the removal in the Federal Register, including—(i)a clear identification of the open Government data asset;(ii)if applicable, the digital object identifier of the open Government data asset;(iii)a detailed description of the reasons for the removal; and(iv)a detailed description of efforts to make the open Government data asset permanently publicly available.(2)Other provisions of lawSubsection (a) shall not apply in the case of an open Government data asset that is required to be removed from public availability or altered under another provision of law..(b)Technical and conforming amendmentThe table of sections for subchapter I of chapter 35 of title 44, United States Code, is amended by inserting after the item relating to section 3521 the following:3522. Requirement to preserve open Government data assets..